DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been acknowledged and entered.
Status of claims
	Claim 2 has been canceled. Claims 1 and 3-26 are pending and considered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-26  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-7 of U.S. Patent No. 10,894,831 in view of Chester et al. (Current Opinion in Immunology, 2015, Vol. 33 , pp. 1-8). 
In the instant case, , the reference claims and rejected claims are both directed to a method of targeting tumor cells for immunodepleting, the method comprising: contacting a population of cells comprising the targeted cells and a population of immune cells with (i) an agent that blockades CD47 activity; (ii) an agent that agonizes CD137; and (iii) an antibody that specifically binds to the targeted tumor cells. However, the reference claims do not specify which anti-tumor antibody is used . whereas the current claims specify tumor maker selected for a group consisting of CD20, CD52, CD22, EGFR, CD117, and 17-1A antigen. 
However, it is well known in the art there are some monoclonal antibodies against some tumor antigens available, even in clinical application in combination with antibody against CD137 or antibody to CD47, prior to the current Application originally filed.
For instance, Chester et al teach that innate immune cells, specifically NK cells and macrophages, play an important role in tumor clearance by antitumor antibodies via an antibody-dependent cell-mediate cytotoxicity  (ADCC) and antibody-dependent cellular phagocytosis (ADCP). Co-stimulatory and checkpoint blockade antibodies can augment the effector functions of such innate immune cells response in combination with a tumor specific ADCC and/or ADCP, wherein the blockade antibodies to such costimulatory and /or check point are antibody to CD137 and to CD47; the monoclonal antibody to a tumor markers is selected from a group consisting of CD20, CD22, HER2, CD52, EGFR etc. (See Table 1 and Table II). Chest et al. concluded that such combination in clinical Application against a cancer or tumor offers a promising new paradigm for cancer therapy. 
Therefore, in view of the cited secondary reference , the current claims are not considered to be patentable distinct in view of the reference by Chester et al. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 

Claim 6 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, said depended claim enlarges the scope of independent claim 1 in step (ii) as claim 1 (ii) limits to CD137, but the step (ii) of claim 6 enlarge to any or all immune stimulator molecule.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim s 25-26 recites the limitation "mammal" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 16, 17, 18, 19 and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for immune depletion of targeted tumor cells by increasing  the activity of ADCC of NK cell by using the antibody to CD47 and activity of ADCP of phagocytic cells by using anti-CD137 antibody, does not reasonably provide enablement for immunodepleting  of targeted tumor cells with other cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The test of an enablement or scope of enablement is whether one skilled in the art could make and use the claimed invention from the disclosure in the application coupled with information known in the art would render undue experimentation (See United States v. Theketronic Inc., 8USPQ2d 1217 (fed Cir. 1988). Whether undue experimentation is required is not based upon a single factor but rather a conclusion reached by weighting many factors. These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in re Wands, 8USPQ2d 1400 (Fed. Cir. 1988), which are set forth below:
1). Nature of invention; 2). Scope of claims; 3). State of art; 4). Unpredictability; 5). Level of skill; 6). Number of working examples and 7). Amount of guidance presented in the specification.
The nature of invention is directed to a method for immunodepleting of targeting tumor cells , the method comprising: contacting a population of cells comprising the targeted cells and a population of immune cells of NK cells and phagocytic cells with (i) an agent that blockades CD47 activity; (ii) an agent that agonizes CD137; and (iii) an antibody that specifically binds to the targeted tumor cells specific for a marker selected from CD20, CD52, CD22, EGFR, CD117, and 17-1A antigen; in a dose effective to increase depletion of the targeted cells.
However, the scope of the claims are read on using any or all immune cells to do the immune depletion of a targeted tumor cells. 
The state of art as evidenced by Chester et al teach that innate immune cells, specifically NK cells and macrophages, play critical an important role in tumor clearance by antitumor antibodies via an antibody-dependent cell-mediate cytotoxicity  (ADCC) and antibody-dependent cellular phagocytosis (ADCP). Co-stimulatory and checkpoint blockade antibodies can augment the effector functions of such innate immune cells response in combination with a tumor specific ADCC and/or ADCP, wherein the blockade antibodies to such costimulatory and /or check point are antibody to CD137 and to CD47; the monoclonal antibody to a tumor markers is selected from a group consisting of CD20, CD22, HER2, CD52, EGFR etc. (See Table 1 and Table II). Chest et al. concluded that such combination in clinical Application against a cancer or tumor offers a promising new paradigm for cancer therapy. 
CD137, or 4-1BB, is a member of the tumor necrosis factor receptor superfamily (TNFRSF9) and is upregulated on NK cells after FcγR IIIa (CD16) ligation . CD47 is a widely expressed transmembrane protein that communicates a so-called ‘don’t eat me’ signal to circulating macrophages via signal regulatory protein-α (SIRPα). SIRPα ligation on macrophages and dendritic cells initiates a signaling cascade that culminates in the inhibition of phagocytosis. Macrophages are increasingly believed to play an important role in immunosurveillance and one mechanism cancer cells utilize to avoid detection is surface expression of CD47. Human cancers broadly express CD47 and mRNA expression levels of CD47 have been shown to correlate with poor clinical outcomes in hematologic malignancies and solid tumors. In vitro, an anti-CD47 antibody allows macrophages to effectively phagocytose cancer cells and in vivo, antibody therapy not only facilitated cancer cell phagocytosis, but also simultaneously induced an antitumor T-cell immune response. Modulation of the CD47-SIRPα pathway is a promising avenue for releasing the brakes on tumor-targeting macrophages.
Because the increased anti-tumor activity by CD137 and CD47 only involve the NK cells and macrophages as well as dendritic cells.
Applicants do not provide sufficient teachings and adequate guidance for showing the CD137 antibody and CD247 antibody can increase the tumor cells immune -depletion.
Therefore,  given the above analysis of the factors which the courts have determined are critical in asserting whether a claimed invention is enabled, it must be considered that the skilled artisan would have to conduct undue and excessive experimentation in order to practice the claimed invention.
 Claim Objections
Claims 21 and 22 are objected to because of the following informalities:  please delete the repeated words of “that agent that” in both claims.  Appropriate correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648